DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.
 

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/CN2017/071565 filed January 18, 2017 and to Foreign Application No. CN2016100531692 filed January 26, 2016

Status of Claims 
This Office Action is responsive to the amendment filed on September 25, 2020. As directed by the amendment: claims 1-3, 5-9, and 13-17 have been amended. Thus, claims 1-3 and 5-17 are presently pending in this application. 
Claims 3 and 7-8 were previously rejected under 35 U.S.C. 112(b) as being indefinite, Applicant’s amendments have obviated the previous rejection of claims 3 and 7-8, however Applicant’s amendments to claim 3 and 7 have necessitated new grounds of rejection under 35 U.S.C. 112(a) as they introduce new matter, shown below. Claims 1-3 and 5-8 were previously rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (U.S. Pub. No. 2005/0103339) in view of Kenyon et al. (U.S. Pub. No. 2014/0227091). Claims 9-10, 12-14 and 16-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (U.S. Pub. No. 2005/0103339) in view of Kenyon et al. (U.S. Pub. No. 2014/0227091) in view of Ahmad et al. (U.S. Pub. No. 2013/0228181). Claims 11 and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Vaska et al. (U.S. Pub. No. 2009/0120446). Applicant’s amendments have necessitated new grounds of rejection, shown below. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a sealing gasket or the the sealing pipe”, ln 4-5 should read --a sealing gasket or the sealing pipe--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6, and claims 3-5, 7-17 by dependency are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin”, ln 11-13 containing the Markus group [See MPEP: 2117, 
Claim 2 recites “wherein the respirator further comprises a sealing housing”, ln 1-2 it is unclear whether the “sealing housing” of claim 2 is intended referencing the “sealing housing” recited in claim 1. However, the recitation of “further comprising a sealing housing” would indicate that the “outer fixing cabin” of the optional elements of claim 1 “sealing housing of the at least one second blower” and the “outer fixing cabin” is being further limiter.  Put another way, the outer fixing cabin would need be present in claim 1 so that claim 2 can further comprise the sealing housing.  
Claim 6, recites “the sealing connection”, ln 1-2, 3, and 4 it is unclear whether “sealing connection” is an element (e.g. claim 7, ln 3) or a functional limitation. For the purpose of this Office Action the limitation “sealing connection” is interpreted a functional limitation

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 3, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the interpreted Markus group “(1) the at least one second blower further comprising a sealing housing discrete from the housing of the first blower or (2) the housing of the first blower is discrete from an outer fixing cabin. (See above) [See MPEP: 2117, 2173.05(h)] and claim 2 recites “wherein the respirator further comprises a sealing housing”, ln 1-2.  Thus the invention of claim 2 would require the option (2) the housing of the first blower is discrete from an outer fixing cabin to be present so claim 2 can “further comprise a sealing housing”, such that the invention of claim 2 has both the recited sealing housing of claim and the outer fixing cabinet of claim 1.  Applicant specification has support for the outer fixing cabin (“blower fixed cabin” 6, Fig. 8-10) and the sealing housing “which is located on the exterior of the at least one second blower and encloses the at least one second blower, and a space is formed between the sealing housing and the at least one second blower to form a heat dissipating cavity for air flow; the air outlet of the first blower communicates with a cavity inlet of the heat dissipating cavity, and the air inlet of the at least one second blower communicates with the air outlet of the first blower through the cavity inlet” (9, Fig. 6) as being mutually exclusive.  Applicant’s disclosure fails to reasonably describe an invention comprising both the outer fixing cabin and the sealing housing in a singular invention.  Therefore, Applicant has introduced new matter.  For the purpose of this Office Action claim 2 is interpreted as reciting “wherein the sealing housing which is located on the exterior of the at least one second blower and encloses the at least one second blower, and a space is formed between the sealing housing and the at least one second blower to form a heat dissipating cavity for air flow; the air outlet of the first blower communicates with a cavity inlet of the heat dissipating cavity, and the air inlet of the at least one second blower communicates with the air outlet of the first 
Claim 3 recites “where an airflow direction flows from the air inlet of the at least one second blower back to the cavity inlet of the heat dissipating cavity”, ln 1-4 thus air flowing from the air inlet of the least one second blower in a reverse manner to the inlet of the heat dissipating cavity is being claimed.  Applicant’s specification fails to provide support for there being a reversed airflow direction that is from the air inlet of the at least one second blower to the outlet of the first blower through the cavity inlet of the heat dissipating cavity.  Therefore, Applicant has introduced new matter. 
Claim 7 recites “the first blower and the at least one second blower are secure in a blower fixing cabin.”, ln 5-6, while claim 1 recites “an outer fixing cabin”, ln 13.  Applicant’s specification has support for the blower fixed cabin (6, Fig. 8-10) and the outer fixing cabin a different name for the “blower fixed cabin” (6, Fig. 8-10).  Applicant’s disclosure fails to provide support for where the invention comprises two blower fixed cabins (6, Fig. 8-10). Therefore, Applicant has introduced new matter.  Examiner believes this issue is caused by a typographical error and the limitations “outer fixing cabin” and “blower fixing cabin” both represent the “blower fixed cabin” (6, Fig. 8-10) and should have the same name. Thus, for the purpose of this Office Action the limitation “blower fixing cabin” is interpreted as referencing the “outer fixing cabin”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (U.S. Pub. No. 2005/0103339; hereinafter: “Daly”) in view of DeWald et al. (U.S. Pub. No. 2012/0328969; hereinafter: “DeWald”).
Regarding Claim 1, Daly in a first embodiment (referenced hereafter: Daly’1; Fig. 13A-17) discloses a multi-stage blower comprising a plurality of blowers (708, 710; Fig. 13A; ¶ 0101) and an airflow output channel (726, 728; Fig. 13A; ¶ 0105) which communicates with the corresponding one of the plurality of blowers, wherein the plurality of blowers includes a first blower (708; Fig. 13A; ¶ 0101) and a second blower (710; Fig. 13A; ¶ 0101); an air inlet (A, Fig. A annotated below) of the second blower communicates with an air outlet (B, Fig. A annotated below) of the first blower, and an air outlet (724; Fig.13A; ¶ 0105) of the second blower communicates with the airflow output channel (Fig. 13A; ¶ 0105); and wherein a sealing housing (See Daly’1: 718; Fig. 13A) of the second blower (Fig. 13A). 

    PNG
    media_image1.png
    331
    530
    media_image1.png
    Greyscale
 
Figure A, Adapted from Figure 13A of Daly.
wherein each of the first blower and the at least one second blower is independently operable relative to the other, the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin.
DeWald teaches a blower system comprising a first blower (11; Fig. 1A, 1B; ¶¶ 0036-0037) and a second blower (12; Fig. 1A, 1B; ¶¶ 0036-0037); wherein each of the first blower and the at least one second blower is independently operable relative to the other (¶¶ 0045-0050; Fig. 11A, 11B, 12), the first blower comprises a housing (14; Fig. 1A, 1B; ¶¶ 0036-0037) and the second blower further comprises a housing (19; Fig. 1A, 1B; ¶¶ 0036-0037) discrete from the housing of the first blower (Fig. 1A, 1B; ¶¶ 0036-0037) for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (¶ 0050). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify multi-stage blower of Daly’1 to include the first blower and the second blower being independently operable relative to the other, and the first blower having the housing and the second blower having the sealing housing discrete from the housing of the first blower as taught by DeWald for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (See DeWald: ¶ 0050).
Regarding Claim 2, the modified device of Daly’1 discloses the multi-stage blower wherein the sealing housing (See Daly’1: 718; Fig. 13A) which is located on the exterior of the second blower (See Daly’1: Fig. 13A) and encloses the second blower (See Daly’1: Fig. 13A), and a space (See Daly’1: “G”; Fig. 13A;) is formed between the sealing housing and the second blower to form a heat dissipating cavity (C, Fig. A annotated above) for air flow [Examiner notes: Daly’1 discloses gap “G” between inner casing (712; Fig. 13A) and outer casing (See Daly’1: 718; Fig. 13A) that allows air flow to help dissipate the heat (¶¶ 0102, 0103, 0105, 0109)]; the air outlet of the first blower communicates with a cavity inlet (at D, Fig. A annotated above) of the 
Regarding Claim 3, the modified device of Daly’1 discloses the multi-stage blower comprising a central line (E, Fig. A annotated above) of the air inlet of the primary second blower in sequence after the first blower is not super-imposed (Examiner notes: The limitation “not super-imposed” is interpreted as not being co-linear.) with a central line of the cavity inlet (F, Fig. A annotated above) of the heat dissipating cavity (See Daly’1: Fig. 13A). 
Regarding Claim 5, the modified device of Daly’1 discloses the multi-stage blower wherein the air inlet of the second blower communicates with the air outlet of the first blower through a sealing pipe (See DeWald: 13; Fig. 1A, 1B; ¶¶ 0036-0037).

Regarding Claim 1, Daly in a second embodiment (referenced hereafter: Daly’2; Fig. 10-13) discloses a multi-stage blower comprising a plurality of blowers (514, 515; Fig. 10; ¶ 0089) and an airflow output channel (542; Fig. 10; ¶ 0096) which communicates with the corresponding one of the plurality of blowers (Fig. 10; ¶¶ 0096, 0100), wherein the plurality of blowers include a first blower (514; Fig. 10; ¶ 0089) and a second blower (515; Fig. 10; ¶ 0089); an air inlet (522; Fig. 10; ¶ 0095) of the second blower communicates with an air outlet (508; Fig. 10; ¶ 0091) of the first blower (Examiner notes: Daly’2 discloses the first and second blowers are fluidly connected through a “spiral conduit” defined by damping sleeves (538, 540; Fig. 10; ¶¶ 0098, 0100)), and an air outlet (520; Fig.10; ¶¶ 0090, 0095, 0100) of the second blower communicates with the airflow output channel (¶¶ 0090, 0095, 0100).
Daly’2 does not disclose the multi-stage blower wherein each of the first blower and the at least one second blower is independently operable relative to the other, the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin.
DeWald teaches a blower system comprising a first blower (11; Fig. 1A, 1B; ¶¶ 0036-0037) and a second blower (12; Fig. 1A, 1B; ¶¶ 0036-0037); wherein each of the first blower and the at least one second blower is independently operable relative to the other (¶¶ 0045-0050; Fig. 11A, 11B, 12), the first blower comprises a housing (14; Fig. 1A, 1B; ¶¶ 0036-0037) and the second blower further comprises a sealing housing (19; Fig. 1A, 1B; ¶¶ 0036-0037) discrete from the housing of the first blower (Fig. 1A, 1B; ¶¶ 0036-0037) for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (¶ 0050). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify multi-stage blower of Daly’2 to include the first blower and the second blower being independently operable relative to the other, and the first blower having the housing and the second blower having the sealing housing discrete from the housing of the first blower as taught by DeWald for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (See DeWald: ¶ 0050).
Regarding Claim 5, the modified device of Daly’2 discloses the multi-stage blower wherein the air inlet of each one of the second blower communicates with the air outlet of the first blower through a sealing pipe [See Daly’2: 538, 540; “spiral conduit” formed by the damping sleeves; Fig. 10; ¶¶ 0900, 0097-0098, 0100].
Regarding Claim 6, the modified device of Daly’2 discloses the multi-stage blower wherein the sealing connection between the sealing pipe and the air inlet of the primary second blower, and the sealing connection between the sealing pipe and the air outlet of the first blower are achieved through a sealing rubber (See Daly’2: ¶ 0097; “rubber or foam rubber”). 
Regarding Claim 7, the modified device of Daly’2 discloses the multi-stage blower wherein the first blower and the second blowers are connected in an air-tight fashion by an elastic sealing bag and the first blower and the second blowers are secured in a blower fixing cabin (See Daly’2: 524, 526; Fig. 10; ¶¶ 0096-0097).
Regarding Claim 8, the modified device of Daly’2 discloses the multi-stage blower wherein the first blower and the second blowers are configured in a one-to-one correspondence way (See Daly’2: ¶ 0100, See Kenyon: ¶¶ 0054-0055, 0067; Fig. 5b; Examiner notes: The resultant modified device of Daly’2 discloses the first blower as being connected in a one-to-one corresponded way with the two second blowers as a unit); the air outlet of the first blower is in a sealing connection with the air inlet of the second blower through an elastic sealing bag [See Daly’2: 538, 540; Fig. 10; ¶¶ 0900, 0097-0098, 0100; Examiner notes: Daly’2 discloses the first and second blowers are fluidly sealed and connected by damping sleeves (See Daly’2: 538, 540; Fig. 10)], wherein the first blower and the second blower are enclosed in the elastic sealing bag (See Daly’2: Fig. 10; ¶¶ 0900, 0097-0098, 0100), the air outlet of the first blower and the air inlet of the second blower communicate with each other in each corresponding elastic sealing bag [Examiner notes: the modified device of Daly’2 discloses the first and second blowers are fluidly connected through a “spiral conduit” defined by the elastic sealing bag (“damping sleeves”, 538, 540; Fig. 10; ¶¶ 0098, 0100)], and the air inlet (See Daly’2: 518; Fig. 10; ¶¶ 0094, 0100) of the first blower and the air outlet of the second blower are exposed through each corresponding elastic sealing bag (See Daly’2: ¶¶ 0900, 0097-0098, 0100).

Regarding Claim 9, Daly’1 (first embodiment; Fig. 13A-17) discloses a multi-stage blower comprising a plurality of blowers (708, 710; Fig. 13A; ¶ 0101) and an airflow output channel (726, 728; Fig. 13A; ¶ 0105) which communicates with the corresponding one of the plurality of blowers, wherein the plurality of blowers includes a first blower (708; Fig. 13A; ¶ 
Daly’1 does not specifically disclose the multi-stage blower comprising a control system comprising: an input unit, configured to receive a preset target output pressure; a control unit, configured to determine rotating speeds of the first blower and the at least one second blower according to the target output pressure provided by the input unit and driving the first blower and the at least one second blower to run, respectively, according to a determined rotating speed, and wherein each of the first blower and the at least one second blower is independently operable relative to the other, the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin.
DeWald teaches a blower system comprising a first blower (11; Fig. 1A, 1B; ¶¶ 0036-0037) and a second blower (12; Fig. 1A, 1B; ¶¶ 0036-0037); wherein each of the first blower and the at least one second blower is independently operable relative to the other (¶¶ 0013-0014, 0044-0050; Fig. 11A, 11B, 12), the first blower comprises a housing (14; Fig. 1A, 1B; ¶¶ 0036-0037) and the second blower further comprises a selling housing (19; Fig. 1A, 1B; ¶¶ 0036-0037) discrete from the housing of the first blower (Fig. 1A, 1B; ¶¶ 0036-0037); and a control system (Fig. 11A, 11B) comprising: an input unit (A, Fig. B annotated below), configured to receive a preset target output pressure (Fig. 11B); a control unit (B, Fig. B annotated below), configured to determine rotating speeds of the first blower and the second blower according to the target output pressure provided by the input unit (¶¶ 0045-0050; Fig. 11A, 11B) and driving the first blower and the second blower to run, respectively, according to a determined rotating speed (¶¶ 0013-0014, 0044-0050; Fig. 11A, 11B) for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (¶ 0050).

    PNG
    media_image2.png
    636
    509
    media_image2.png
    Greyscale

Figure B, Adapted from Figures 11A and 11B of DeWald.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify multi-stage blower of Daly’1 to include the control system comprising: the input unit, configured to receive the preset target output pressure; the control unit, configured to determine rotating speeds of the first blower and the second blower according to the target output pressure provided by the input unit and driving the first blower and the second blower to run, respectively, according to the determined rotating speed and the first blower and the second blower being independently operable relative to the other, and the first blower having the housing and the second blower having the sealing housing discrete from the 
Regarding Claim 10, the modified device of Daly’1 discloses the multi-stage blower wherein the control system further comprises: a monitoring unit (C, Fig. B annotated above) configured to monitor an actual output pressure of the airflow output channel (See DeWald: 25, Fig. 1A, 1B) in the respirator (See DeWald: ¶¶ 0013-0014, 0044-0050; Fig. 11A, 11B).
Regarding Claim 13, the modified device of Daly’1 discloses the multi-stage blower wherein the control unit comprises: a first control sub-unit (D, Fig. B annotated above),  configured to determine the rotating speed of the first blower and drive the first blower and to run according to the determined rotating speed; a second control sub-unit (E, Fig. B annotated above), configured to determine the rotating speed of the second blower and drive the second blower to run according to the determined rotating speed.

Regarding Claim 14, Daly’1 (first embodiment; Fig. 13A-17) discloses a multi-stage blower method comprising a plurality of blowers (708, 710; Fig. 13A; ¶ 0101) and an airflow output channel (726, 728; Fig. 13A; ¶ 0105) which communicates with the corresponding one of the plurality of blowers, wherein the plurality of blowers includes a first blower (708; Fig. 13A; ¶ 0101) and a second blower (710; Fig. 13A; ¶ 0101); an air inlet (A, Fig. A annotated below) of the second blower communicates with an air outlet (B, Fig. A annotated below) of the first blower, and an air outlet (724; Fig.13A; ¶ 0105) of the second blower communicates with the airflow output channel (Fig. 13A; ¶ 0105).
Daly’1 does not specifically disclose the multi-stage blower method comprising: receiving a preset target output pressure by the respirator; determining rotating speeds of the first blower and the at least one second blower according to the preset target output pressure, and driving the first blower and the at least one second blower to run according to the determined rotating speeds, respectively; and wherein each of the first blower and the at least one second blower is independently operable relative to the other, the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin.
DeWald teaches a blower system method comprising a first blower (11; Fig. 1A, 1B; ¶¶ 0036-0037) and a second blower (12; Fig. 1A, 1B; ¶¶ 0036-0037); wherein each of the first blower and the at least one second blower is independently operable relative to the other (¶¶ 0045-0050; Fig. 11A, 11B, 12), the first blower comprises a housing (14; Fig. 1A, 1B; ¶¶ 0036-0037) and the second blower further comprises a sealing housing (19; Fig. 1A, 1B; ¶¶ 0036-0037) discrete from the housing of the first blower (Fig. 1A, 1B; ¶¶ 0036-0037) and receiving a preset target output pressure (A, Fig. B annotated above); determining rotating speeds of the first blower and the second blower according to the preset target output pressure (D and E, Fig. B annotated above), and driving the first blower and the second blower to run according to the determined rotating speeds, respectively (¶¶ 0013-0014, 0044-0050; Fig. 11A, 11B) for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (¶ 0050). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify multi-stage blower method of Daly’1 to include receiving the preset target output pressure by the respirator; determining rotating speeds of the first blower and the second blower according to the preset target output pressure, and driving the first blower and the second blower to run according to the determined rotating speeds, respectively; and wherein the first blower and the second blower being independently operable relative to the other, and the first blower having the housing and the second blower having the sealing housing discrete from the housing of the first blower as taught by DeWald for the purpose of suppressing overshooting of target gas flows and providing faster times to achieve target gas flows (See DeWald: ¶ 0050).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daly’1 in view of DeWald as applied to claims 10 and 14, respectively, above, and further in view of Vaska et al. (U.S. Pub. No. 2009/0120446; hereinafter: “Vaska”).
Regarding Claim 11, the modified device of Daly’1 discloses the multi-stage blower, of claim 10.
The modified device of Daly’1 does not specifically disclose the multi-stage blower comprising a display unit configured to display the actual output pressure provided by the monitoring unit.
Vaska teaches respiratory device comprising a display unit (566; Fig. 26) configured to display an actual output pressure (¶ 0179) provided by a monitoring unit (“pressure sensor”; ¶ 0179) for the purpose of showing sensor readings over a desired time period to ensure the pressure are being maintained and show/alter when the pressures are not being maintained (¶ 0179). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Daly’1 to include the display configured to display the actual output pressure provided by the monitoring unit as taught by Vaska for the purpose of showing sensor readings over a desired time period to ensure the pressure are being maintained and show/alter when the pressures are not being maintained (See Vaska: ¶ 0179).

Regarding Claim 15, the modified method of Daly’1 discloses the method for controlling the multi-stage blower, of claim 14, further comprises: monitoring an actual output pressure (C, Fig. B annotated above) of the airflow output channel (See DeWald: 25, Fig. 1A, 1B) which communicates with the second blower. 
The modified method of Daly’1 does not specifically disclose the method for controlling the multi-stage blower displaying the actual output pressure.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Daly’1 to include displaying the actual output pressure as taught by Vaska for the purpose of showing sensor readings over a desired time period to ensure the pressure are being maintained and show/alter when the pressures are not being maintained (See Vaska: ¶ 0179).

Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daly’1 as applied to claims 9 and 14, respectively, above, and further in view of Ahmad et al. (U.S. Pub. No. 2013/0228181; hereinafter: “Ahmad”).
Regarding Claims 12 and 16, the modified device of Daly’1 discloses the multi-stage blower, shown above. 
The modified device of Daly’1 does not specifically disclose the multi-stage blower wherein the input unit is further configured to receive a rotating speed adjusting request, and send the rotating speed adjusting requests to the control unit, wherein the rotating speed adjusting request comprises a rotating speed rise request and a rotating speed reduction request; the control unit is further configured to receive the rotating speed adjusting request provided by the input unit and adjust the rotating speeds of the blowers according to the rotating speed adjusting requests.
Ahmad teaches a respirator control system comprising: an input unit (26, 74; Fig. 1-2), configured to receive a preset target output pressure (¶¶ 0033, 0039-0042); a control unit (64; Fig. 2), configured to determine rotating speed of a blower (58; Fig. 2) according to the target output 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Daly’1 discloses the multi-stage blower to include the input unit is further configured to receive a rotating speed adjusting request, and send the rotating speed adjusting requests to the control unit, wherein the rotating speed adjusting request comprises a rotating speed rise request and a rotating speed reduction request; the control unit is further configured to receive the rotating speed adjusting request provided by the input unit and adjust the rotating speeds of the blowers according to the rotating speed adjusting requests as taught by Ahmad for the purpose of synchronizing the blower speed to produce an output pressure that corresponds with the inhalation and exhalation of the patient (See Ahmad: ¶¶ 0045-0046, 0050, 0064, Fig 3-4).
Regarding Claim 17, the modified method of Daly’1 discloses the method for controlling the multi-stage blower wherein the rotating speed adjusting request includes a rotating speed rise request (See Ahmad: for a determination that inhalation has begun; Abstract; ¶¶ 0013 -0014, 0045-0046, 0050, 0064, Fig 1, 3-4) and a rotating speed reduction request (See Ahmad: for a determination that exhalation has begun; Abstract; ¶¶ 0013 -0014, 0045-0046, 0050, 0064, Fig 1, 3-4), wherein the step of adjusting the rotating speeds of the blowers according to the rotating speed adjusting request comprises: increasing the rotating speed of each one of the blowers by an adjusting step each time when receiving the rotating speed rise request; or reducing the rotating speed of each one of the blowers by an adjusting step each time when receiving the rotating speed reduction request, respectively (See Ahmad: ¶¶ 0045-0046, 0050, 0064, Fig 3-4; Examiner notes: Ahmad discloses synchronizing the blower speed to produce an output pressure that corresponds with each inhalation and each exhalation of the patient, thereby each time a rotating speed request (raise or reduction) is received the blowers speed is adjusted correspondingly). 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to “each of the first blower and the at least one second blower is independently operable relative to the other, the first blower and the at least one second blower each further comprises a corresponding housing, the housing of the first blower is discrete from a sealing housing of the at least one second blower or an outer fixing cabin” recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection Daly in view of DeWald, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785